Citation Nr: 1738772	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a cervical strain, claimed as a neck disorder. 

3.  Entitlement to service connection for a lumbar strain, claimed as a back disorder. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from January 1977 to January 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The issues of service connection for a cervical strain, claimed as a neck disorder; for a lumbar strain, claimed as a back disorder; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle disability is etiologically related to active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2016).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, an alternative to the nexus requirement exists: A Veteran may demonstrate a relationship to service through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303.  Under the continuity of symptoms provision, "symptoms, not treatment, are the essence of any evidence of continuity of symptom[s]."  Savage v. Gober, 10 Vet.App. 488, 496 (1997).

With regard to a current disability, the Veteran has several diagnosed ankle conditions, including arthritis.  The Veteran's private treatment records from May 2013 reflect a diagnosis of moderate tibiotalar osteoarthritis and calcaneal spurring of the right ankle.  In an August 2016 opinion, the examiner found that the Veteran had plantar fasciitis, achilles tendonitis, and degenerative changes to both feet.  Thus, the first element of service connection is met.  Davidson, supra.  

With regard to an in-service incurrence, the Veteran contends that he was injured in service.  The record supports his contention.  Service treatment records (STRs) in June 1979 noted that the Veteran was seen for complaints of pain in his right ankle after twisting it.  The Veteran was diagnosed with a lateral right ankle sprain.  Thus, the second element of service connection is met.  See id.

With regard to nexus, the Board finds that the Veteran has persuasively demonstrated continuity of symptomatology since service.  See Waters, supra.  The Veteran has asserted that his ankle pain has continued since his documented in-service ankle injury, and multiple VA records and lay statements support his contention.  For example, a January 2011 lay statement from "C. H." (initials used to protect privacy) noted that the Veteran was continually in pain and had complained about his ankle since his service ended in 1980.  In February 2011 and March 2011, VA treatment records indicated that the Veteran was seen for chronic ankle pain.  Lastly, in June 2013 the Veteran was seen by a private medical doctor for right ankle pain.  

In addition, an August 2016 VA examiner opined that the Veteran's ankle condition was "at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness." The examiner's rationale, however, is unclear.  The examiner appeared to speculate that the Veteran's right ankle may have been fractured in service, but she then stated that she did "not believe that the veteran's bilateral plantar fasciitis and achilles tendonitis are related to this old right ankle fracture given the symmetrical presentation on imaging and the veteran's history of civilian jobs that require repetitive walking and prolonged standing."  Regardless, the examiner determined that it was "possible" that the in-service fracture "might have accelerated the degenerative changes to the right ankle."  The examiner's unclear, inconsistent, and speculative language renders the examination insufficient as to the question of nexus.

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's right ankle disability.  However, in light of the Veteran's and C.H.'s competent and credible statements as to continuity of symptomatology since service, as well as the VA and private treatment records documenting continuous symptoms, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current right ankle disability is related to service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  The benefit of the doubt will be conferred in the Veteran's favor and remand is not necessary.  The service-connection claim for a right ankle disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see Gilbert, supra.


ORDER

Entitlement to service connection for a right ankle disability is granted.
REMAND

Upon review of the record, the Board finds that the remaining issues must once again be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of these claims.

Specifically, the Board finds that new VA examinations and opinions are warranted for the lumbar and cervical spine claims.  With regard to the lumbar disability, the March 2012 examiner relied on the lack of documented in-service injury without considering the Veteran's competent reports of experiencing back pain in service due to prolonged sitting as an administrative clerk.  See July 2010 Statement In Support of Claim.  With regard to the cervical disability, the March 2012 examiner relied on the lack of documented in-service injury without considering the Veteran's competent reports of consistent problems with his neck, due to being hit by a barstool during a fight.  See July 2010 Statement In Support of Claim.  Because the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions, see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), a new examination is necessary to address this lay evidence.

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Additionally, the Veteran's claim for a TDIU is inextricably intertwined with his service connection claims.  The Board will defer adjudication of the TDIU clam until the development deemed necessary for the service connection claims has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  Thereafter, schedule the Veteran for VA examinations with appropriate examiner(s) to address the nature and etiology of his lumbar and cervical spine disabilities.  The claims folder must be made available to the examiner(s) for review in connection with the examinations.  The examination reports should reflect that the claims file was reviewed, including any newly associated personnel records.

(a) With regard to the lumbar spine disability, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service.  The examiner should take a thorough history from the Veteran regarding the onset and pattern of his back symptoms.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of experiencing back pain during active service due to extended periods of sitting in a chair.

(b) With regard to the cervical spine claim, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service.  The examiner should take a thorough history from the Veteran regarding the onset and pattern of his neck symptoms.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of experiencing neck pain during active service due to being hit in the head by a bar stool.

Rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development deemed necessary, the Veteran's remanded claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


